[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Roper, Slip Opinion No. 2015-Ohio-3379.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3379
             THE STATE OF OHIO, APPELLEE, v. ROPER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Roper, Slip Opinion No. 2015-Ohio-3379.]
Judgment reversed and trial court order on authority of State v. Anderson.
   (No. 2014-2204—Submitted August 11, 2015—Decided August 25, 2015.)
        CERTIFIED by the Court of Appeals for Summit County, No. 27025,
                                   2014-Ohio-4786.
                                 __________________
        {¶ 1} The judgment of the court of appeals is reversed and the trial court’s
order is vacated on the authority of State v. Anderson, Slip Opinion No. 2015-
Ohio-2089.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                 __________________
        Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Heaven
DiMartino, Assistant Prosecuting Attorney, for appellee.
                          Supreme Court of Ohio




       The Law Office of Donald Gallick, L.L.C., and Donald Gallick, for
appellant.
                          __________________




                                    2